FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedOctober 10, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On September 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9.721.598 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9.721.598 1,11 1,11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On September 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 154.467 0,02 0,02 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 09/13/2012 100 33,50 3350,00 Share Common Concórdia Sell 09/13/2012 100 33,80 3380,00 Share Common Concórdia Sell 09/13/2012 100 34,00 3400,00 Share Common Concórdia Sell 09/13/2012 100 34,30 3430,00 Share Common Concórdia Sell 09/13/2012 100 34,50 3450,00 Share Common Concórdia Sell 09/13/2012 51 34,80 1774,80 Share Common Santander Sell 08/21/2012 600 32,18 19.308,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 153.316 0,02 0,02 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On September 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 226.164.026 25,92 25,92 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common XP Sell 09/03/2012 83.200 32,77 2.726.139,00 Share Common Safra Sell 09/18//2012 93.000 35,66 3.316.803,00 Share Common Safra Sell 09/19/2012 93.000 35,88 3.336.432,00 Share Common Itaú Sell 09/20/2012 30.000 35,67 1.070.052,00 Share Common CGD Sell 09/20/2012 63.000 35,46 2.234.265,00 Share Common Safra Sell 09/21/2012 93.000 35,33 3.285.591,00 Share Common BTG Sell 09/24/2012 4.000 35,69 142.775,00 Share Common Safra Sell 09/24/2012 89.000 35,53 3.162.589,00 Share Common Liquidez Sell 09/25/2012 93.000 35,41 3.292.787,00 Share Common XP Sell 09/26/2012 93.000 35,34 3.286.633,00 Share Common Concórdia Sell 09/27/2012 20.000 35,50 706.964,00 Share Common Bradesco Sell 09/03/2012 157.100 33,06 5.193.267,00 Share Common Bradesco Sell 09/04/2012 418.800 33,02 13.830.427,00 Share Common Bradesco Sell 09/05/2012 139.500 33,05 4.610.339,00 Share Common Bradesco Sell 09/11/2012 320.500 33,01 10.578.618,00 Share Common Bradesco Sell 09/12/2012 710.100 33,72 23.945.735,00 Share Common Bradesco Sell 09/13/2012 449.900 34,42 15.484.567,00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind 29/08/2012 Share Common 222.434.436 25,49 25,49 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On September 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 10, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
